Name: COMMISSION REGULATION (EC) No 1972/96 of 14 October 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product;  agricultural policy
 Date Published: nan

 15. 10 . 96 EN Official Journal of the European Communities No L 261 /39 COMMISSION REGULATION (EC) No 1972/96 of 14 October 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria , the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 1890/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50 /95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third HAS ADOPTED THIS REGULATION : Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 15 October 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 October 1996 . For the Commission Franz FISCHLER Member of the Commission (&gt;) OJ No L 337, 24 . 12 . 1994, p. 66 . (2) OJ No L 249, 1 . 10 . 1996, p. 29 . (3 ) OJ No L 387, 31 . 12 . 1992, p. 1 . h) OJ No L 22, 31 . 1 . 1995, p. 1 . No L 261 /40 rENl Official Journal of the European Communities 15 . 10 . 96 ANNEX to the Commission Regulation of 14 October 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country Standard import code (') value 0805 30 30 052 67,0 388 68,3 512 55,4 524 74,7 528 62,0 999 65,5 0806 10 40 052 113,8 400 1 79,9 999 146,8 0808 10 92, 0808 10 94, 0808 10 98 052 65,6 060 58,9 064 51,7 400 66,6 404 70,9 804 103,5 999 69,5 0808 20 57 052 83,6 064 75,6 999 79,6 (') Country nomenclature as fixed by Commission Regulation (EC) No 68 /96 (OJ No L 14, 19 . 1 . 1996, p. 6). Code ' 999 ' stands for 'of other origin '.